 

FS Energy and Power Fund 8-K [fsep-8k_061118.htm]

 

Exhibit 10.1

 



EXECUTION COPY

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June
11, 2018 (together with all exhibits and schedules hereto, this “Fourth
Amendment”), is entered into by and between FSEP TERM FUNDING, LLC, a Delaware
limited liability company (the “Borrower”), DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”) as Administrative Agent (in such capacity, the “Administrative Agent”)
and as a lender and each other lender identified on the signature pages hereto
(collectively, the “Lenders” and each a “Lender”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement described below.

RECITALS:

A.

The Borrower, DBNY and the Lenders are parties to an Amended and Restated Credit
Agreement dated as of June 11, 2014 by and among the Borrower, DBNY, as
Administrative Agent and a Lender and the other Lenders party thereto, as
amended pursuant to (a) that First Amendment to Amended and Restated Credit
Agreement dated as of June 11, 2015, (b) that Second Amendment to Amended and
Restated Credit Agreement dated as of June 10, 2016, and (c) that Third
Amendment to Amended and Restated Credit Agreement dated as of June 9, 2017 (the
“Credit Agreement” and, the Credit Agreement, as amended by this Fourth
Amendment, the “Amended Credit Agreement”).

B.

The parties hereto desire, among other things, to (i) extend the Scheduled
Commitment Termination Date solely with respect to the Commitment of DBNY, (ii)
modify certain of the terms regarding extensions of credit, (iii) modify the
Commitments of DBNY, and (iv) modify certain other terms of the Credit
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendment of Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 2 hereof, effective as of June 11, 2018 (the
“Fourth Amendment Closing Date”), the Credit Agreement is hereby amended as
follows:

(a)

Section 5.02(b)(ii) of the Credit Agreement is hereby replaced in its entirety
with the following:

“FS Energy (x) is an investment company that has elected to be regulated as a
business development company under the Investment Company Act and (y) is not
required to register as an “investment company” under the Investment Company
Act. FS/EIG Advisor is (x) not required to register as an “investment company”
under the Investment Company Act and (y) an investment adviser under the
Investment Advisers Act of 1940.”

 1 

 

 

(b)

Section 5.02(b)(iv) of the Credit Agreement is hereby replaced in its entirety
with the following:

“The execution, delivery and performance by the Borrower of this Agreement, each
other Credit Document and its obligations hereunder and thereunder do not and
will not violate any provision of the Investment Company Act or any rule,
regulation, statutory guidance, no-action letter or interpretation promulgated
by the SEC thereunder applicable to the Borrower, FS Energy or FS/EIG Advisor.”

(c)

Section 6.01(f)(v) of the Credit Agreement is hereby replaced in its entirety
with the following:

“(v) any material adverse development with respect to the Borrower, the Manager,
the Equity Owner, FS/EIG Advisor that has impaired or is reasonably expected to
impair the Borrower’s ability to perform its obligations under this Agreement or
under any of the other Credit Documents.”

(d)

Section 9.03(b) of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

“(b) In addition to the provisions of clause (a) above, the Administrative Agent
shall be deemed to have notified the Borrower of the occurrence of a default,
Default or Event of Default (or any similar or related event or condition), when
required to do so by the terms of this Agreement or any other Credit Document,
when the Administrative Agent:

(i)

calls by telephone any one of the designated persons listed below at the number
set forth opposite such person’s name; provided that if after placing a
telephone call to each of the designated persons listed below, the
Administrative Agent is unable to reach any of such persons (through no fault of
the Administrative Agent, i.e., whether because the Administrative Agent’s calls
are unanswered, it receives a “busy” signal for the call and/or each of the
persons called is not available to answer the call at the time the
Administrative Agent calls), the Administrative Agent shall be deemed to have
provided the Borrower with telephone notice; and

(ii)

in addition to such telephone notice, sends an email notice with a subject line
specifying “Default Notice from Deutsche Bank” to each of the email addresses
listed below (whether or not such emails are actually received by any of such
persons):

 2 

 



Name Telephone Number Email Address Edward T. Gallivan (215) 220-4531
Ted.Gallivan@fsinvestments.com Jason Young (215) 220-4524
Jason.Young@fsinvestments.com Ken Miller (215) 495-1164
Ken.Miller@fsinvestments.com     credit.notices@fsinvestments.com    
FSEP_Team@fsinvestments.com



”

(e)

The definitions of “Applicable Margin,” “Make Whole Fee,” “Maximum Commitment,”
“Regulatory Event,” and “Scheduled Commitment Termination Date” in Annex I to
the Credit Agreement are hereby replaced in their entirety with the following:

““Applicable Margin” means 2.25% per annum.”

““Make Whole Fee” means (x) with respect to any reduction in the Maximum
Commitment occurring on or prior to December 11, 2018, the product of (a) the
Commitment Reduction Amount multiplied by (b) 0.75% multiplied by (c) (i) the
number of days remaining until the Scheduled Commitment Termination Date,
divided by (ii) 360; provided that in no event shall the Make Whole Fee be less
than zero and (y) with respect to any reduction in the Maximum Commitment
occurring on or after December 12, 2018, the product of (a) the Commitment
Reduction Amount multiplied by (b) 0.25% multiplied by (c) (i) the number of
days remaining until the Scheduled Commitment Termination Date, divided by (ii)
360; provided that in no event shall the Make Whole Fee be less than zero.”

““Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $150,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment), Section 2.04 (Commitment Reduction and Termination) or, Section
2.05 (Illegality of Lending), and (b) on and after the Commitment Termination
Date, zero.”

““Regulatory Event” means the Manager, the Equity Owner, FS/EIG Advisor, or the
Borrower or any of their directors, principals or officers, as the case may be,
when acting in their official capacities in providing investment advice, is
formally investigated, officially charged, indicted or convicted by a court,
prosecutor or regulatory or self-regulatory governmental authority or agency for
fraud, misconduct, embezzlement, money laundering, racketeering, insider
trading, market manipulation or other similar illegality or breach of similar
regulation.”

““Scheduled Commitment Termination Date” means June 11, 2019.”

(f)

The definitions “FS Advisor,” “Make Whole Fee Rebate,” “Sub-Advisor,” and
“Sub-Advisory Agreement” are each hereby deleted from Annex I to the Credit
Agreement.

(g)

The following definitions are hereby added to Annex I to the Credit Agreement in
the applicable alphabetical location:

 3 

 

 

““Fourth Amendment” means that certain Fourth Amendment to this Agreement dated
as of June 11, 2018.”

““Fourth Amendment Closing Date” shall have the meaning given to such term in
the Fourth Amendment.”

““FS/EIG Advisor” means FS/EIG Advisor, LLC, a Delaware limited liability
company.”

(h)

The definition of “Super-Collateralization Event” in Annex II to the Credit
Agreement is hereby replaced in its entirety with the following:

““Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

(i) [reserved];

(ii) an event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with
respect to FS/EIG Advisor;

(iii) the date on which any of the following becomes effective: FS/EIG Advisor
is removed, replaced, terminated or resigns as advisor pursuant to the
Investment Advisory and Administrative Services Agreement between FS Energy and
FS/EIG Advisor, dated April 9, 2018 (as amended); or

(iv) an event specified in Section 7.01(m) (Manager and Equity Owner Events),
Section 7.01(n) (Net Asset Value), Section 7.01(o) (Anti-Terrorism and
Anti-Money Laundering Events) or Section 7.01(p) (Regulatory Events).”

Schedule 1 of the Credit Agreement is hereby deleted and replaced in its
entirety with the Schedule 1 attached hereto.

(i)

The Commitment of each of the Lenders and their Applicable Percentage, shall,
from and after the Fourth Amendment Closing Date, be replaced with the
Commitments set forth on its signature page hereto, and the definition of
Commitment in the Credit Agreement shall be deemed amended accordingly. For the
avoidance of doubt, as of the Fourth Amendment Closing Date, (immediately after
giving effect to the SS Pay Down (as defined below)), $115,085,819.86 in
aggregate principal amount of Loans are outstanding. As of the Fourth Amendment
Closing Date, after giving effect to the SS Pay Down, DBNY shall be the sole
Lender under the Credit Agreement.

Section 2.

Conditions Precedent. It shall be a condition precedent to the effectiveness of
Section 1 of this Fourth Amendment that each of the following conditions is
satisfied:

 4 

 



(a)

Agreements. The Administrative Agent shall have received executed counterparts
of this Fourth Amendment and such other documents and instruments requested by
the Administrative Agent to be executed in connection therewith duly executed
and delivered by an Authorized Representative of the Borrower.

(b)

Evidence of Authority. The Administrative Agent shall have received:

(1)

a certificate of an Authorized Representative of the Borrower and a Responsible
Officer (which could be the same person as the Authorized Representative), dated
the Fourth Amendment Closing Date, as to:

(i)

the authority of the Borrower to execute and deliver this Fourth Amendment and
to perform its obligations under the Amended Credit Agreement, the Notes, and
each other Credit Document executed by it, in each case as amended by this
Fourth Amendment and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii)

the absence of any changes in the Organic Documents of the Borrower since the
copies delivered in connection with the closing of the Credit Agreement; and

(2)

such other instruments, agreements or other documents (certified if requested)
as the Administrative Agent may reasonably request.

(c)

Officer’s Certificate. The Administrative Agent shall have received a
certificate (which may be the same certificate as referenced in Section 2(b)(i)
above) of an Authorized Representative of the Borrower and a Responsible Officer
(which could be the same person as the Authorized Representative), in each case
on behalf of the Borrower dated as of the Fourth Amendment Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent (which shall
be deemed to have been given under the Credit Agreement), to the effect that, as
of such date:

(1)

all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2)

all representations and warranties of the Borrower set forth in Article 5 of the
Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in all
material respects as if made on the Fourth Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3)

all representations and warranties set forth in each of the Collateral Documents
are true and correct in all material respects as if made on the Fourth Amendment
Closing Date (unless expressly made as of a certain date, in which case it shall
be true and correct in all material respects as of such date); and

(4)

no Default or Event of Default shall be continuing.

 5 

 

 

(d)

Opinion of Counsel. The Administrative Agent shall have received a legal opinion
from Dechert LLP, counsel to the Borrower, the Manager and FS Advisor, in form
and substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request.

(e)

Manager Letter. The Administrative Agent shall have received from the Manager a
letter in the form of Exhibit A hereto addressed to the Administrative Agent
reaffirming all of its obligations under the Manager Letter entered into in
connection with the Credit Agreement.

(f)

Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Equity Owner
Letter entered into in connection with the Credit Agreement.

(g)

FS Advisor Letter. The Administrative Agent shall have received from FS Advisor
a letter in the form of Exhibit C hereto addressed to the Administrative Agent
reaffirming all of its obligations under the FS Advisor Letter entered into in
connection with the Credit Agreement.

(h)

Closing Fees, Expenses, etc. The Administrative Agent shall have received for
its own account, or for the account of the Lenders, as the case may be, (I) all
fees, costs and expenses (x) then due and payable to it under or in connection
with the Credit Agreement and (y) incurred in connection with negotiating and
documenting this Fourth Amendment and (II), notwithstanding anything to the
contrary contained in the Credit Agreement, all Commitment Fees and interest
accrued with respect to the Loans and Commitments through the Fourth Amendment
Closing Date as if such date were the Payment Date with respect thereto. For the
avoidance of doubt, the payment of any fees incurred in connection with the
entry into this Fourth Amendment shall not count toward utilization of the limit
set forth in clause (x) of the definition of “Administrative Expenses” or toward
utilization of any other limit, cap or basket set forth in any Credit Document.

(i)

After giving effect to Section 1 of this Fourth Amendment and any requested
Borrowing on the Fourth Amendment Closing Date, (1) the aggregate principal
amount of all Loans outstanding will not exceed the Maximum Commitment and
(2) the Overcollateralization Test is satisfied.

(j)

Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Fourth Amendment by or on behalf of the Borrower shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel;
all certificates and opinions delivered pursuant to this Fourth Amendment shall
be addressed to the Administrative Agent and the Lenders, or the Administrative
Agent and the Lenders shall be expressly entitled to rely thereon; the
Administrative Agent and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this Fourth
Amendment shall be reasonably satisfactory to counsel to the Administrative
Agent.

 6 

 

 

(k)

The Borrower shall have repaid the outstanding Loan to State Street Bank and
Trust Company, including all interest, fees and charges with respect thereto
(the “SS Pay Down”).

Section 3.

Miscellaneous.

(a)

GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b)

Amendments, Etc. None of the terms of this Fourth Amendment may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c)

Severability. If any one or more of the covenants, agreements, provisions or
terms of this Fourth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Fourth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Fourth Amendment.

(d)

Counterparts. This Fourth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e)

Successors and Assigns. All covenants and agreements contained herein shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f)

Captions. The captions and section headings appearing herein are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Fourth Amendment.

(g)

Entire Agreement. This Fourth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the other Credit Documents) constitute the entire agreement among the parties
hereto with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written. 



  BORROWER:       FSEP TERM FUNDING, LLC   as Borrower       By: /s/ Edward T.
Gallivan, Jr.     Name: Edward T. Gallivan, Jr.   Title: Chief Financial Officer







   

 

 



  ADMINISTRATIVE AGENT:       DEUTSCHE BANK AG, NEW YORK BRANCH as
Administrative Agent           By: /s/ Ian R. Jackson     Name: Ian R. Jackson  
Title: Managing Director               By: /s/ Andrew Johnson     Name: Andrew
Johnson   Title: Director      

 

   

 

 



  DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender           By: /s/ Ian R. Jackson
    Name: Ian R. Jackson   Title: Managing Director               By: /s/ Andrew
Johnson     Name: Andrew Johnson   Title: Director      





The Commitment of Deutsche Bank AG, New York Branch, as Lender, is as follows: 

Amount of Commitment Applicable Percentage $150,000,000.00 100%

 

   

 

 

EXHIBIT A

MANAGER LETTER
[Attached]

   

 

 

EXHIBIT B

EQUITY OWNER LETTER
[Attached]

   

 

 

EXHIBIT C

FS ADVISOR LETTER
[Attached]

   

 

 

Schedule 1

LENDING OFFICES AND NOTICE DATA

[Attached]

 



   

 